Citation Nr: 0315914	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-12 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1966 until August 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board has reviewed the claims file and finds that further 
development is required in order to comply with the VCAA.  
The Board notes that the veteran's military service personnel 
records indicate that he sustained a left leg laceration in 
April 1968 while serving in Vietnam.  The available service 
medical records do not reflect any such injury, and in fact 
do not contain any entries for April 1968.  The absence of 
any notation of a left leg laceration, noted in an official 
service document, suggests that the service medical records 
may be incomplete.  The Board recognizes that in July 2002, a 
research request was made to obtain records concerning a left 
leg laceration treated on April 20, 1968.  However, the 
request sought records from Fort Gordon Army Hospital.  It is 
unclear why that facility was specified, as the veteran's 
service in Fort Gordon occurred in 1966, preceding the 
laceration of the left knee, while in Vietnam.  



Additionally, by a rating decision in April 1999, the RO 
denied service connection for PTSD.  Notice of the 
determination and the veteran's right to appeal were provided 
that same month.  No appeal was taken from the April 1999 
determination, and it became final in April 2000.  In May 
2001, the veteran sought to reopen his claim for service 
connection for PTSD.  While the September 2001 rating 
decision on appeal readjudicated the claim for service 
connection for PTSD, it did not note the prior final denial, 
nor reflect adjudication of the issue of whether new and 
material evidence has been received to reopen the claim.  
Such RO adjudication is required prior to Board consideration 
of the matter.  

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.

2.  The RO should contact the National 
Personnel Records Center (NPRC) as well 
as all alternate sources, as appropriate, 
and request all service medical records 
dated in 1968.  To the extent that it 
assists in obtaining such documents, the 
veteran claimed that he was treated in 
April 1968 at a base hospital in Cu Chi.  
Moreover, following his Vietnam service 
the veteran was assigned to Fort Devens, 
Massachusetts.  If no records are found, 
the file must clearly state this fact.

3.  The RO should adjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

